By the Court.—One
of the items of the state of demand is “ To cash paid John Young, $ 10 ”—and the only evidence, as appears by the justice’s return, produced in support of it, was the book of accounts of the plaintiff below, first duly proved.- A mere entry in a book of accounts unexplained and unsupported by any other evidence is not legal and sufficient to sustain a charge for cash paid to a third person not one of the parties in the suit, nor shewn to be in anywise connected with them. Tenbroke and Chapman v. Johnson, Coxe 288; Townly v. Wooly and another, ibid, 377. In Sykes v. Stokes, 1 South. 204, the question turned on the-sufficiency of the state of demand. Without expressing any opinion on the other reasons argued,
Let the-judgment be reversed.